Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Garner on 3/08/2022.

The application has been amended as follows: 

Claim 1 allowable. Claim 12, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 12/18/2020, is hereby withdrawn and claim 12 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Replaced claim 1 with:
1. (Currently Amended) A wearable air purification apparatus comprising: 
an air supply module configured to provide a stream of compressed air; 
at least one toxin sensor configured to evaluate an ambient environment for a presence of at least one toxin and generate a toxin signal in response to a detected presence of the at least one toxin; 
one or more control processors configured to receive the toxin signal from the at least one toxin sensor; 
a facial mask;  
an air supply conduit, wherein the air supply conduit comprises: 
one or more integrated membrane filter devices, wherein at least one of the one or more integrated membrane filter devices comprises an air impermeable flexible encasement having a first interface and a second interface, the first interface configured to be selectively coupled to the air supply module and the second interface configured to be selectively coupled to the facial mask, one or more membrane filtering materials provided within the air impermeable flexible encasement suitable for filtering one or more contaminants from the stream of compressed air, wherein each end of the one or more membrane filtering materials is in communication with the first interface such that at least a portion of the 
an oxygen liberation device, the oxygen liberation device selectably activated by an oxygen generation signal from the one or more control processors, wherein the one or more control processors are configured to generate the oxygen generation signal in response to receiving the toxin signal from the at least one toxin sensor, comparing the detected toxin against a list of toxins filterable by the at least one of the one or more integrated membrane filter devices, and determining that the detected toxin is not suitable for filtering by the at least one of the one or more integrated membrane filter2Application No.: 15/296,725Docket No. 00297/005457-USO Response to Office Actiondevices, the oxygen liberation device further incorporating an oxygen sequestration compound, a heating element, an oxygen sensor and a temperature sensor, wherein the heating element is selectively activated to heat the oxygen sequestration compound in response to the oxygen generation signal from the one or more control processors; and 
an electronically activated valve integrated into the facial mask, wherein the electronically activated valve is controlled in response to a signal generated by at least one biometric sensor configured to measure a biometric condition correlated to exhalation.

Replaced claim 2 with:
2. (Currently Amended) The wearable air purification apparatus of claim 1, wherein the one or more membrane filtering materials each has an exterior and interior surface, the interior surface defining the central lumen, and the air impermeable 
wherein the air impermeable flexible encasement encloses a volume.

Claim 4, line 3, changed “of the filtering module” to --of the at least one selectable activation state filtering module--.

Replaced claim 7 with:
7. (Currently Amended) A portable air purification apparatus comprising: 
an air supply module configured to provide a stream of compressed air; 
at least one toxin sensor configured to evaluate an ambient environment for a presence of at least one toxin and generate a toxin signal in response to a detected presence of the at least one toxin; 
one or more control processors configured to receive the toxin signal from the at least one toxin sensor; 
a facial mask configured to be fitted over a nose and mouth of a wearer; 
an air supply conduit, wherein the air supply conduit comprises at least one integrated filter device, the at least one integrated filter device having a first interface and a second interface, the first interface configured to be selectively coupled to the air supply module and the second interface configured to be selectively coupled to the facial mask, a flexible housing disposed between the first interface and the second interface, the flexible housing containing one or more filtering materials suitable for filtering one or more contaminants from the stream of compressed air, wherein at least one of the one or more filtering materials 
an electronically activated valve integrated into the facial mask, wherein the electronically activated valve is controlled in response to a signal generated by at least two biometric sensors configured to measure at least two biometric conditions correlated to an exhalation of the wearer; and
an oxygen liberation device, the oxygen liberation device selectably activated by an oxygen generation signal, wherein the oxygen generation signal is generated by the one or more control processors, wherein the one or more control processors are configured to generate the oxygen generation signal in response to receiving the toxin signal from the at least one toxin sensor, comparing the detected toxin against a list of toxins filterable by the at least one of the one or more integrated membrane filter devices, and determining that the detected toxin is not suitable for filtering by the at least one integrated filter device, the oxygen liberation device further incorporating an oxygen sequestration compound, a heating element, an oxygen sensor and a temperature sensor, wherein the heating element is 

Claim 10, line 2, changed “the filter” to --the at least one integrated filter device--.

Claim 12, line 6, changed “the surface” to --a surface--.

Claim 12, lines 9-10, changed “the passage of air from encasement input” to --a passage of air from the encasement input--.

Claim 12, line 12, changed “the face mask” to --the facial mask--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Schuller (US 2013/0037027 A1), Pagan (EP 0856328 A2), Wollbeck (US 5,032,269), Rascoe et al. (US 2005/0056284 A1), Armstrong et al. (US 2011/0247620 A1) and Boomgaarden et al. (US 2018/0326231 A1) as set forth in the Final Rejection mailed 12/18/2020. The prior art of record fails to disclose or suggest the combination of claim limitations in claims 1 and 7. Specifically “at least one toxin sensor configured to evaluate an ambient environment for a presence of at least one toxin and generate a toxin signal in response to a detected presence of the at least one toxin” and “an oxygen liberation device, the oxygen liberation device selectably activated by an oxygen generation signal, wherein the oxygen generation signal is generated by one or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785